Exhibit 21.1 LIST OF SUBSIDIARIES OF OTELCO INC. EXACT NAME OF SUBSIDIARY AS STATE OR OTHER JURISDICTION OF SPECIFIED IN ITS CHARACTER INCORPORATION OR ORGANIZATION Brindlee Mountain Telephone Company Alabama Blountsville Telephone Company, Inc. Alabama Communications Design Acquisition Corporation Delaware CRC Communications of Maine, Inc. Delaware Hopper Telecommunications Company, Inc. Alabama Imagination, Inc. Missouri Mid-Maine Telecom, Inc. Maine Mid-Maine TelPlus Maine Mid-Missouri Holding Corp. Delaware Mid-Missouri Telephone Company Missouri Otelco Telecommunications LLC Delaware Otelco Telephone LLC Delaware Saco River Telegraph and Telephone Company Delaware The Granby Telephone & Telegraph Co. of Mass. Massachusetts The Pine Tree Telephone and Telegraph Company Maine War Acquisition Corp. (d.b.a War Telephone Co.) Delaware
